As filed on January 23, 2014Registration No. 333-181953 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES REDWOOD MORTGAGE INVESTORS IX, LLC (Exact name of registrant as specified in governing instruments) 1825 S. Grant Street, Suite 250, San Mateo, California 94402(650) 365-5341 (Address and telephone number of registrant’s principal executive offices) Michael R. Burwell 1825 S. Grant Street, Suite 250, San Mateo, California 94402(650) 365-5341 (Name, address and telephone number of agent for service) Copies to: Stephen J. Schrader, Esq. Baker & McKenzie LLP Two Embarcadero Center, 11th Floor San Francisco, CA94111-3802 Approximate date of commencement of proposed sale to the public:as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of this prospectus is expected to be made pursuant to Rule 434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. This Post-Effective Amendment No. 3 consists of the following: 1. Supplement No. 3 dated January 23, 2014, included herewith, which will be delivered as an unattached document along with the Prospectus.Supplement No. 3 supersedes and replaces Supplement No. 2, dated April 22, 2013. 2. The Registrant’s Prospectus dated December 4, 2012, previously filed pursuant to Rule 424(b)(3) and refiled herewith; 3. Part II to this Post-Effective Amendment No. 3, included herewith; and 4.Signatures, included herewith. SUPPLEMENT NO. 3 DATED JANUARY 23, 2014 TO THE PROSPECTUS DATED DECEMBER 4, 2012 REDWOOD MORTGAGE INVESTORS IX, LLC This Supplement No. 3 updates, modifies or supersedes certain information contained in the prospectus, dated December 4, 2012, of Redwood Mortgage Investors IX, LLC, a Delaware limited liability company. Important additional information regarding the company and the risks involved in investing in the company are contained in the prospectus. You should carefully read this Supplement No. 3 in conjunction with the prospectus. This Supplement No. 3 supersedes and replaces Supplement No. 2. Unless otherwise defined in this supplement, all capitalized terms used have the meanings given them in the prospectus. The purpose of this supplement is to describe or update, among other things, the following: · status of the offering · information on loan portfolio · the suitability standard applicable to investors in the state of California in “Investor Suitability Standards – Minimum Suitability Standards” · information in “Summary of the Offering – The Company” and “ – The Sponsors and The Managers” · information in “Risk Factors” · information in “Management – Affiliates of Our Managers” · information in “Material Federal Income Tax Consequences – Taxation of Members – Sale of Units – Tax Rates” · information in “Material Federal Income Tax Consequences – Foreign Investors” · information in “Transfer of Units – Unit Redemption Program” · information in “Distribution Policies – Distributions to Members” and “ – Distribution Process” · information in the “Experts” · information in the “Incorporation of Certain Information by Reference” · information in the “Tabular Information Concerning Prior Programs” · information in “Appendix I – Prior Performance Tables” · the amendment and restatement of our operating agreement There is a high degree of risk associated with investing in the units. See “Risk Factors” beginning on page18 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the prospectus or this supplement is truthful or complete. Any representation to the contrary is a criminal offense. 1.Status of the Offering We commenced our initial public offering on June 8, 2009, pursuant to which we offered 150,000,000 units of limited liability company interests in our primary offering and 37,500,000 units of limited liability company interests under our distribution reinvestment plan. As soon as our initial public offering ended, we commenced our first follow-on offering on December 4, 2012, pursuant to which we are offering the same number of units in our primary offering and under our distribution reinvestment plan as were offered in our initial public offering – 150,000,000 units and 37,500,000 units, respectively. The following summarizes the status of the proceeds from the initial public offering and the follow-on offering, at $1 per unit, as of September 30, 2013: · Proceeds from investors in applicant status at September 30, 2013 (later accepted by the managers):$16,034,917 · Proceeds under our distribution reinvestment plan from electing members:$1,024,676 · Proceeds from premiums paid by Redwood Mortgage Corp.:$132,034 · Total proceeds from units sold from October 5, 2009, through September 30, 2013:$17,191,627 S-1 2.Update to Loan Portfolio The following information previously included in our company’s Form 10-Q for September 30, 2013, should be read in conjunction with the discussion contained in the “INVESTMENT OBJECTIVES AND CRITERIA – General Standards for Loans” section beginning on page 63 of the prospectus: The company generally funds loans with a fixed interest rate and a five-year term. As of September 30, 2013, 93% of the company’s loans (representing 95% of the aggregate principal of the company’s loan portfolio) have a five-year term or less from loan inception. The remaining loans have terms longer than five years. As of September 30, 2013, 21 loans outstanding (representing 59% of the aggregate principal balance of the company’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity. The remaining 25 loans (representing 41% of the aggregate principal balance of the company’s loan portfolio) require monthly payments of principal and interest, typically calculated on a 30 year amortization, with the remaining principal balance due at maturity. Secured Loans Unpaid Principal Balance (Principal).Secured loan transactions are summarized in the following table for the nine months ended September 30, 2013 and for the year ended December 31, 2012. Principal beginning $ $ Loans funded Payments received ) ) Principal end of period $ $ Loan Characteristics.Secured loans had the characteristics presented in the following table. September 30, 2013 December31, 2012 Number of secured loans 46 41 Secured loans – principal $ $ Secured loans – lowest interest rate (fixed) % % Secured loans – highest interest rate (fixed) % % Average secured loan – principal $ $ Average principal as percent of total principal % % Average principal as percent of members’ capital % % Average principal as percent of total assets % % Largest secured loan – principal $ $ Largest principal as percent of total principal % % Largest principal as percent of members’ capital % % Largest principal as percent of total assets % % Smallest secured loan – principal $ $ Smallest principal as percent of total principal % % Smallest principal as percent of members’ capital % % Smallest principal as percent of total assets % % Number of counties where security is located (all California) 15 13 Largest percentage of principal in one county % % Number of secured loans in foreclosure — — Secured loans in foreclosure – principal — — Number of secured loans with an interest reserve — — Interest reserves $ — $ — As of September 30, 2013, the company’s largest loan in the principal of $1,200,000 represents 8.68% of outstanding secured loans and 7.88% of company assets. The loan is secured by a residential property located in Santa Cruz, California, bears an interest rate of 8.75% and matures on August 1, 2015. S-2 Larger loans sometimes increase above 10% of the secured loan portfolio or company assets as these amounts decrease due to member withdrawals and loan payoffs and due to restructuring of existing loans. Distribution by California Counties.The distribution of secured loans outstanding by California counties is presented in the following table. September 30, 2013 December 31, 2012 Unpaid Principal Balance Percent Unpaid Principal Balance Percent San Francisco $ % $ % San Francisco Bay Area Sonoma Alameda Santa Clara Contra Costa Marin — — San Mateo San Francisco Bay Area Total * Other Northern California El Dorado — — Nevada Monterey Santa Cruz Other Northern California Total Northern California Total Southern California Los Angeles San Diego Riverside — — Orange Southern California Total Total Secured Loans $ % $ % * Does not include the County of San Francisco above Commitments, Loan Disbursements, Construction and Rehabilitation Loans.The company may make construction loans that are not fully disbursed at loan inception. Construction loans are determined by the managers to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multi-family properties. The company will approve and fund the construction loan up to a maximum loan balance. Disbursements will be made periodically as phases of the construction are completed or at such other times as the loan documents may require. Undisbursed construction funds will be held in escrow pending disbursement. Upon project completion, construction loans are reclassified as permanent loans. Funding of construction loans is limited to 10% of the loan portfolio. As of September 30, 2013, the company had no construction loans outstanding. The company may also make rehabilitation loans. A rehabilitation loan will be approved up to a maximum principal balance and, at loan inception, will be either fully or partially disbursed. A rehabilitation loan escrow account is fully funded and advanced periodically as phases of the rehabilitation are completed or at such other times as the loan documents may require. As of September 30, 2013, the company had three acquired rehabilitation loans with an aggregate outstanding principal balance of $640,000, which were arranged for acquisition by RMC. The rehabilitation loan proceeds are generally used to acquire and remodel single family homes for future sale or rental. Funding of rehabilitation loans is limited to 15% of the loan portfolio. S-3 RMC arranged for the company to purchase loans from an unaffiliated lender who is the servicer of the loans. The loans generally have the following conditions: · secured by first deeds of trust on single-family, real property located in California; · monthly payments of interest only at fixed rates; · terms of 5 to 11 months, interest rate, LTV and collateral are comparable to loans arranged by RMC. The unpaid balance of these loans at September 30, 2013 was $3,048,250. Lien Position.Secured loans had the lien positions presented in the following table. September 30, 2013 December 31, 2012 Loans Principal Percent Loans Principal Percent First trust deeds 30 $ 68 % 30 $ 69 % Second trust deeds 16 32 11 31 Total secured loans 46 % 41 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing (1) % % Based on appraised values and liens due other lenders at loan closing. The loan to value computation does not take into account subsequent increases or decreases in security property values following the loan closing nor does it include decreases or increases of the amount owing on senior liens to other lenders by payments or interest accruals, if any. Property Type.Secured loans summarized by property type are presented in the following table. September 30, 2013 December 31, 2012 Loans Principal Percent Loans Principal Percent Single family 43 $ 93 % 39 $ 91 % Multi-family 1 1 1 6 Commercial 2 6 1 3 Total secured loans 46 $ % 41 $ % Scheduled Maturities.Secured loans are scheduled to mature, as of September 30, 2013, as presented in the following table. Loans Principal Percent 4 $ 1,290,529 9 % 13 4,325,412 31 4 2,183,009 16 6 1,483,111 11 7 2,168,767 16 Thereafter 12 2,369,645 177 Total secured loans 46 $ 13,820,47 3 100 % S-4 Loans may be repaid or refinanced before, at or after the contractual maturity date. For matured loans, the company may continue to accept payments while pursuing collection of amounts owed from borrowers. Therefore, the above tabulation for scheduled maturities is not a forecast of future cash receipts. The company reports maturity data based upon the most recent contractual agreement with the borrower. The table above includes three loans with an aggregate principal of $1,517,943 that are renewals. Delinquency.Secured loans summarized by payment delinquency are presented in the following table. September 30, 2013 December 31, 2012 Past Due 30-89 days $ — $ 90-179 days — Total past due — Current Total secured loans $ $ Loans in Non-Accrual Status.At September 30, 2013 and December 31, 2012, there were no loans designated in non-accrual status. Impaired Loans/Allowance for Loan Losses.At September 30, 2013 and December 31, 2012, the company had not designated any loans as impaired, and had not recorded an allowance for loan losses as all loans were deemed to have protective equity (i.e., low loan-to-value ratio) such that collection is reasonably assured for amounts owing. Modifications and Troubled Debt Restructurings.During the nine months ended September 30, 2013 no secured loans had been modified.During 2012, one performing interest-only loan was modified to extend its maturity date from July 1, 2012 to July 1, 2013 at substantially the same terms except the borrower repaid $300,000 of the original principal balance and principal and interest payments will be made on a 25 year amortization until the new maturity date. The company has not modified a loan that qualified for treatment as a troubled debt restructuring. 3.Investor Suitability Standards – Minimum Suitability Standards The suitability standard applicable to investors in the state of California in the section entitled “INVESTOR SUITABILITY STANDARDS – Minimum Suitability Standards” on page 1 of the prospectus is hereby amended and restated in its entirety to read as follows: California – Investors in California must have (exclusive of such investor’s home, furnishings and automobiles) (a) a gross annual income of not less than $70,000 and a net worth of not less than $150,000, or (b) a net worth of at least $250,000. In addition, an investment in our units by a California investor may not exceed 10% of the net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. 4.Summary of the Offering – The Company; – The Sponsor and the Managers The first paragraph in the section entitled “SUMMARY OF THE OFFERING – The Company” and the last paragraph in the section entitled “SUMMARY OF THE OFFERING – The Sponsor and the Managers,” in each case, on page 5 of the prospectus, are hereby amended and restated in their entirety to read, respectively, as follows: We are Redwood Mortgage Investors IX, LLC, and we were formed as a Delaware limited liability company on October 8, 2008.We are located at 1825 S. Grant Street, Suite 250, San Mateo, California 94402 and our telephone number is (650) 365-5341. The managers’ offices are located at 1825 S. Grant Street, Suite 250, San Mateo, California 94402 and their telephone number is (650) 365-5341. S-5 5. Risk Factors The first two sentences of the risk factor entitled “Owning Real Estate Following Foreclosure Will Subject Us to Additional Risks” on page 22 of the prospectus are hereby amended and restated in their entirety as follows: If a borrower is unable to pay our loan or refinance it when it is due, we may be required to institute foreclosure proceedings against the borrower, and we may sometimes be required to own the property for a period of time. The third sentence of the risk factor entitled “Larger Loans May Result in Less Diversity and May Increase Risk” on page 25 of the prospectus is hereby amended and restated in its entirety as follows: Our maximum investment in a loan will not exceed 10% of our then total gross offering proceeds. The second sentence of the risk factor entitled “The Concentration of Loans with a Single Borrower May Increase Our Risks” on page 29 of the prospectus is hereby amended and restated in its entirety as follows: The aggregate of our loans, however, to any one borrower may not exceed 10% of the then total gross offering proceeds. The risk factor entitled “You Will Have Limited Ability to Liquidate Your Investment Prior to the End of Our Term and May Experience Delays in Receiving Distributions Upon Liquidation” on page 34 of the prospectus is hereby amended and restated in its entirety as follows: You Will Have Limited Ability to Liquidate Your Investment Prior to the End of Our Term and May Experience Delays in Receiving Distributions Upon Liquidation Under our operating agreement, we will continue to operate until October 8, 2028, unless our term is extended by the vote of a majority in interest of the members. While we do not currently intend to cease operations prior to the end of our term and do not anticipate providing liquidity to our members prior to such time (other than on a limited basis through our unit redemption program), we may dissolve and terminate earlier upon the occurrence of various events described in our operating agreement or by operation of law. Upon our dissolution, our managers will seek to promptly liquidate our assets for the best price reasonably obtainable and to use any proceeds to satisfy our debts, and then to distribute any remaining proceeds to our members and managers in accordance with the terms of our operating agreement. However, there is no assurance that our managers will be successful in liquidating us on our anticipated termination date or any earlier dissolution date. Delays in liquidation may arise due to market conditions and other factors beyond the control of our managers. In the event we are unable to liquidate on or prior to the end of our anticipated term, you and other members may not receive distributions of remaining proceeds, if any, in a timely manner or at all. The fourth sentence of the risk factor entitled “Working Capital Reserves May Not be Adequate” on page 35 of the prospectus is hereby amended and restated in its entirety as follows: In the event our managers deem it necessary to borrow funds, such borrowings may not be on acceptable terms or even available to us. The risk factor entitled “Your Tax Liability May Exceed the Cash You Receive” on page 38 of the prospectus is hereby amended to add the following sentence as the last sentence of the paragraph as follows: Under very limited circumstances, you could receive a special distribution to enable you to pay taxes on specified types of phantom income (See “MATERIAL FEDERAL INCOME TAX CONSEQUENCES” at page 74 and “DISTRIBUTION POLICIES” at page99). 6.Management – Affiliates of Our Managers The section entitled “MANAGEMENT – Affiliates of Our Managers” on page 61 of the prospectus is hereby amended and restated in its entirety to read as follows: S-6 Michael R. Burwell. Michael R. Burwell, age 57, President, Director, Chief Financial Officer, Redwood Mortgage Corp. (1979-present); Director, Secretary and Treasurer A & B Financial Services, Inc. (1980-present); President, Director, Chief Financial Officer and Secretary of Gymno Corporation (1986-September 2011) and now, the manager of Gymno LLC, the entity into which Gymno Corporation was converted (September 2011-present); President, Director, Secretary and Treasurer of The Redwood Group, Ltd. (1979-September 2011); past member of Board of Trustees and Treasurer, Mortgage Brokers Institute (1984-1986). Mr. Burwell is licensed as a real estate sales person. Mr. Burwell was a general partner of each of the RMI, RMI II and RMI III. Mr. Burwell is a general partner of each of RMI IV, RMI V, RMI VI, RMI VII and RMIVIII. Mr. Burwell attended the University of California, at Davis from 1975-1979. Diana B. Mandarino.Diana B. Mandarino, age 68 Director and Executive Vice President of Redwood Mortgage Corp. (2001-present); Director of Sales and Marketing, Redwood Mortgage Investors (1995-present); Sr.Vice President, Rancon Securities Corp. (1982-1995); Marketing and Sales Assistant, Belmont Reid & Co. Investment Group, (1977-1982); Member and past President of Financial Planning Association, Silicon Valley Chapter. Ms.Mandarino attended Foothill Community College from 1965-1967. Lorene A. Randich. Lorene A. Randich, age 57 joined Redwood Mortgage Corp. in 1991, and has served as a Director since November 2011. Ms. Randich has held the real estate broker’s license of record for Redwood Mortgage Corp. since November 2011.Since 2001, she has been Vice President of Loan Production and Underwriting. Ms. Randich has been a licensed real estate broker since 1996. She is a member of the National Association of Realtors, the California Mortgage Bankers Association, the California Association of Mortgage Professionals (Board Member–San Francisco/Peninsula Chapter) and the California Mortgage Association (Member, Education Committee). Ms. Randich received a BA from UCBerkeley in 1980. 7.Material Federal Income Tax Consequences – Taxation of Members – Sale of Units – Tax Rates The section entitled “MATERIAL FEDERAL INCOME TAX CONSEQUENCES – TAXATION OF MEMBERS – Sale of Units – Tax Rates” on page 78 of the prospectus is hereby amended and restated in its entirety to read as follows: Tax Rates.Ordinary income for individual taxpayers is currently taxed at a maximum marginal rate of 39.6%. Long-term capital gains are currently taxed at a maximum rate of 20%. Capital losses may generally be used to offset capital gains or, to the extent in excess of capital gains, may be deducted against ordinary income on a dollar-for-dollar basis up to a maximum annual deduction of $3,000 ($1,500 in the case of a married individual filing a separate return). In addition, certain individuals, trusts and estates are now subject to a 3.8% Medicare surtax on the lesser of (i) “net investment income” (e.g., interest, dividends, capital gains, annuities and rents that are not derived in the ordinary course of a trade or business (other than a trade or business that consists of certain passive or trading activities)) or (ii) the excess of modified adjusted gross income over a threshold amount for taxable years beginning after December 31, 2012. Moreover, Congress may consider a number of proposals that would dramatically affect the deductions available to individuals. For example, changes in the rules applicable to deductions for mortgage interest could affect the demand for mortgages. Members are urged to consult their own tax advisors with respect to the implication of the new Medicare surtax and of any potential changes in tax laws on their investment in our units in light of their particular circumstances (See “MATERIAL FEDERAL INCOME TAX CONSEQUENCES – POSSIBLE CHANGES IN FEDERAL TAX LAWS” at page 86). 8.Material Federal Income Tax Consequences – Foreign Investors The second paragraph in the section entitled “MATERIAL FEDERAL INCOME TAX CONSEQUENCES – FOREIGN INVESTORS” on page 84 of the prospectus is hereby amended and restated in its entirety to read as follows: Under the “Foreign Account Tax Compliance Act” provisions of the Hiring Incentives to Restore Employment legislation enacted on March 18, 2010 and the associated final regulations issued by the IRS on January 17, 2013, a 30% U.S. withholding tax will be imposed on (i) “U.S.-source dividends, interest, rents and other fixed or determinable annual or periodical income” paid by us after June 30, 2014 and (ii) certain gross proceeds from the disposition of our units paid after December 31, 2016 to (a) foreign financial institutions (as defined in Section 1471(d)(4) of the Code) unless they agree to collect and disclose to the IRS information regarding their direct and indirect U.S. account holders and (b) certain other foreign entities unless they certify certain information regarding their direct and indirect U.S. owners. Prospective foreign investors are encouraged to consult with their tax advisors regarding the possible implications of the above on an investment in our units. S-7 9.Transfer of Units – Unit Redemption Program The section entitled “TRANSFER OF UNITS – Unit Redemption Program” on page 97 of the prospectus is hereby amended to add the following sentence to the end of the section to become the last paragraph of the section: During the year ended December 31, 2012, no requests for redemption were received under our unit redemption program.During the three and nine months ended September 30, 2013, 22,140 and 58,190 units, respectively, were redeemed. 10.Distribution Policies – Distributions to Members; – Distribution Process The section entitled “DISTRIBUTION POLICIES – Distributions to Members” on page 99 of the prospectus is hereby amended and restated in its entirety to read as follows: Distributions to Members.We will distribute, on a monthly basis, cash available for distribution to our members, other than those participating in our distribution reinvestment plan (See “SUMMARY OF DISTRIBUTION REINVESTMENT PLAN” at page 100). However, there is no assurance as to the timing or amount of any such distributions. Under very limited circumstances, we will make a special distribution to enable you to pay taxes on specified types of phantom income in accordance with our operating agreement. The section entitled “DISTRIBUTION POLICIES – Distribution Process” on page 99 of the prospectus is hereby amended and restated in its entirety to read as follows: Distribution Process.To determine the amount of cash to be distributed in any specific month, the company relies in part on its annual forecast of profits, which takes into account the difference between the forecasted and actual results in the prior year, and the requirement to maintain a cash reserve. We commenced active operations in October 2009. For the nine months ended September 30, 2013 and the year ended December 31, 2012, we did not generate enough cash flow from operating activities to fully fund distributions. Therefore, some of those distributions were paid from sources other than cash flow from operating activities. Distributions in excess of our cash flow from operating activities have been funded from cash on hand, which can include proceeds from offerings and loan repayments from borrowers. During the nine months ended September 30, 2013, we paid total distributions of $793,792. Of this, we used $605,849 (76%) from cash from operating activities and $187,943 (24%) from loan repayments from borrowers. During 2012, we paid total distributions of $854,800. Of this, we used $572,716 (67%) from cash from operating activities and $282,084 (33%) from loan repayments from borrowers. If we make distributions from sources other than cash flow from operating activities, we will have fewer funds available to invest in mortgages, which could reduce our members’ overall returns and could constitute a return of capital. S-8 Net cash provided by (used in) operating activities, net income and distributions to members, from inception to September30, 2013, are summarized in the following table: Date Net Cash Provided By (Used In) Operating Activities Net Income Distributions to Members Distributions to Managers 3rd Qtr 2009 $
